Citation Nr: 0833509	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
femur fracture.  

2.  Entitlement to a higher initial rating for right hip pain 
and right hip bursitis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher initial rating for chronic 
musculoligamentous low back pain with chronic right S1 
dysfunction, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for depression, to 
include as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The record reflects that the veteran failed to appear, 
without explanation, for a Travel Board hearing scheduled in 
April 2008 before a Veterans Law Judge.  In an April 2008 
letter, the veteran's representative acknowledged the same 
and indicated that the veteran wanted his file to be 
transferred to the Board for review.  

Additional evidence associated with the claims file after the 
issuance of the April 2007 supplemental statement of the case 
includes a May 2007 VA treatment report that contains 
additional complaints referable to the low back disability 
but the medical conclusion is cumulative or redundant of 
evidence the RO previously considered, and therefore, it is 
not pertinent.  Accordingly, the RO was not required to issue 
another supplemental statement of the case.  38 C.F.R. §§ 
19.37(a), 20.1304(c) (2007).    


FINDINGS OF FACT

1.  The veteran's complaints of pain in his left femur do not 
manifest any functional impairment of the left hip or knee. 

2.  The veteran's right hip disability is manifested by 
flexion limited to 45 degrees with pain and on repetitive 
range of motion coupled with additional functional impairment 
due to such symptoms as flare-ups, weakness, and fatigue.  

3.  Forward flexion of the veteran's lumbar spine is greater 
than 30 degrees and there are no neurological manifestations 
associated with the low back disability; there is no medical 
evidence that a physician prescribed the veteran bed rest and 
treatment for incapacitating episodes of intervertebral disc 
syndrome. 

4.  The veteran's depression is not etiologically related to 
service or service connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left femur fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2007).

2.  The criteria for an initial rating in excess of 20 
percent for right hip pain and right hip bursitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5252 (2007).

3.  The criteria for an initial rating in excess of 20 
percent for chronic musculoligamentous low back pain with 
chronic right S1 dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 
5237 (2007).

4.  Depression was not incurred in or aggravated by active 
service, and it is not proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in October 2005, March 2006, August 2006, 
December 2006, and February 2008 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The March 
2006, August 2006, and February 2008 letters advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.   

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for right hip, left 
femur, and low back disabilities.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, and statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence as well as providing statements describing the 
impact his disabilities had on his functioning.  He also 
described the impact of his disabilities on his employment to 
VA examiners.  He was provided with the rating criteria for 
his service connected disabilities in the August 2006 
statement of the case.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.        Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

	1.	Left Femur

In a March 2006 rating decision, the RO granted service 
connection for left femur fracture and assigned a 
noncompensable evaluation under Diagnostic Code 5255, 
effective July 6, 2005, the date of receipt of the veteran's 
claim.  [Separate service connection for left leg discrepancy 
was established in an April 2006 rating decision.]

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability.  A 30 percent rating requires marked knee or 
hip disability.  Diagnostic Code 5255 also provides for the 
assignment of a 60 percent rating for either fracture of the 
surgical neck of the femur with false joint, or for fracture 
of the shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weight bearing preserved with the 
aid of a brace.  Finally, assignment of an 80 percent rating 
is warranted for a spiral or oblique fracture of the shaft or 
anatomical neck of the femur, with nonunion, and loose 
motion.

Service treatment records show the veteran sustained a 
fracture of the mid-shaft of the left femur in June 1969.

The June 2006 VA examination report shows the veteran 
complained of pain of the left femur for which he took pain 
medication.  He denied any abnormal motion or deformity of 
the leg, and he required no assistive devices for walking.  
He complained of weekly mild flare-ups that lasted for 
"hours," although he denied that they caused any limitation 
of motion or functional impairment.  He reported that he 
worked full-time as a forklift driver.  He denied that the 
pain had any significant effects on his work or his daily 
activities.  The physical examination revealed leg 
shortening.  He had no functional limitation on standing and 
walking.  The examiner noted that no specific joint was 
involved with respect to the middle one-third fracture of the 
femur; therefore, no range of motion was obtained.  X-rays 
revealed an old healed fracture.  The examiner provided a 
diagnosis of old fracture of the left femur with episodes of 
thigh musculoligamentous strain.  

While the veteran complains of residual pain in his left 
femur, the VA examination shows no compensable disability of 
the femur.  As detailed further below, the veteran has 
service-connected disabilities of the right hip and low back 
as the result of a leg length discrepancy that was caused by 
the left femur fracture but no disability of the left knee or 
left hip has resulted therefrom.  Service connection for a 
right ankle disability was also established as secondary to 
the left femur fracture.  The veteran's reported pain, 
however, does not result in any functional limitation of the 
left leg.  For these reasons, the Board finds that the 
veteran is not entitled to a compensable evaluation under 
Diagnostic Code 5255 at this time.  

        2.	Right Hip

In a March 2006 rating decision, the RO granted service 
connection for right hip pain secondary to the left femur 
fracture and assigned a noncompensable evaluation by analogy 
under Diagnostic Code 5299-5252, effective July 6, 2005.  The 
August 2006 statement of the case showed the disability 
rating was increased to 20 percent effective July 6, 2005.   

Under Diagnostic Code 5252, a 10 percent rating is prescribed 
for flexion limited to 45 degrees.  A 20 percent rating is 
prescribed for flexion limited to 30 degrees.  A 30 percent 
rating is prescribed for flexion limited to 20 degrees.  A 40 
percent rating is prescribed for flexion limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).  

Under Diagnostic Code 5251, a 10 percent rating is warranted 
for thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2007).  

Under Diagnostic Code 5253, for impairment of the thigh, a 10 
percent rating is warranted for limitation of rotation 
(cannot toe-out more than 15 degrees) of the affected leg, or 
limitation of adduction (cannot cross legs).  A 20 percent 
rating is warranted for limitation of abduction with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2007).  

A June 2005 private examination report from Dr. S.H. noted 
that the veteran had some discomfort in his right hip, but he 
had "fairly good" mobility in his hips.  The assessments 
noted included chronic right SI dysfunction with associated 
chronic right hip pain.  A February 2006 private examination 
report from Dr. S.H. noted that a physical examination 
revealed normal mobility in the right hip.  Dr. S.H. 
explained that the problem was not in the hip joint itself; 
rather, the veteran's hip pain arose from his chronic right 
SI irritation.  Dr. S.H. noted that the veteran's standing 
tolerance was less than 60 minutes before his back and right 
hip began to hurt.  Also, the veteran experienced fatigue and 
pain in his back and right hip if he walked more than a 
distance of five to six blocks.

The June 2006 VA examination report shows the veteran 
complained of daily right hip pain for which he took pain 
medication.  He did not require the use of assistive aids.  
The physical examination revealed that the veteran had a 
slightly antalgic gait.  There was no joint ankylosis, 
locking, or instability.  Flare-ups occurred with weather 
changes, which might last overnight, but he denied any 
associated functional impairment.  Range of motion of the 
right hip was flexion from 0 to 45 degrees, abduction to 30 
degrees, external rotation to 35 degrees, and internal 
rotation to 20 degrees.  On DeLuca examination, repeated 
range of motion exercises was to the same above-mentioned 
limits with mild pain throughout all ranges of motion, and 
mild weakness and fatigue, but no incoordination.  The major 
functional impact was pain with repetitive use.  The examiner 
noted that he could not determine any additional limitation 
following repetitive use during flare-ups because this would 
be resorting to speculation.  The veteran's hip did not 
interfere with his job and had no significant effect on his 
daily activities.  The examiner provided a diagnosis of right 
hip bursitis.  

The evidence shows that the veteran has flexion limited to 45 
degrees even with pain and on repetitive range of motion, 
which under Diagnostic Code 5252, only warrants a 10 percent 
rating.  Thus, any additional functional impairment he may 
experience due to flare-ups, weakness, and fatigue is 
compensated by the currently assigned 20 percent rating.  
Indeed, the VA examiner indicated that the right hip 
disability had no significant effect on the veteran's 
occupation and daily activities.  The evidence further shows 
that extension of the hip is normal, and motion in the hip on 
abduction and external rotation is beyond 10 and 15 degrees, 
respectively.  Also, there is no indication that the veteran 
is not capable of crossing his legs.  Thus, the veteran is 
not entitled to separate ratings under Diagnostic Codes 5251 
and 5253.  The veteran does not have ankylosis of the right 
hip or flail joint of the right hip so as to preclude 
consideration of Diagnostic Codes 5250 and 5254.   

	3.	Low Back

The veteran's claim was received in July 2005.  In a March 
2006 rating decision, the RO granted service connection for 
chronic musculoligamentous low back pain with chronic right 
S1 dysfunction secondary to the left femur fracture and 
assigned a noncompensable evaluation under Diagnostic Code 
5237, effective July 6, 2005.  The RO increased the 
disability rating to 20 percent effective July 6, 2005 in an 
April 2006 rating decision.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2007).  

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula, Note 1 (2007).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  (For the purpose of evaluation under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost. Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  The term "incomplete paralysis," with this and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

A June 2005 private examination report from Dr. S.H. noted 
that a physical examination revealed some tenderness across 
the lower lumbar area, some discomfort over the right SI 
joint, and some musculoligamentous tightness.  The veteran 
lacked full flexion by approximately 15 to 20 degrees.  He 
was unable to touch his toes because of pain and stiffness in 
his lower back.  He had no appreciable symptoms of lumbar 
radiculopathy.  There was no weakness or reflex loss in the 
lower extremities; he was neurologically intact.  The 
assessment noted was chronic musculoligamentous low back pain 
and chronic right S1 dysfunction.

A February 2006 private examination report from Dr. S.H. 
noted that x-rays of the lumbosacral spine revealed 
significant degenerative disc disease at L5-S1 with disc 
space narrowing and some early arthritic changes in the facet 
joints at that level.  Dr. S.H. maintained that the veteran's 
back pain was related to his degenerative disc disease.  Dr. 
S.H. described that the physical examination revealed "very 
limited" mobility in the lumbar spine, and "a lot" of 
musculoligamentous stiffening.  The veteran was able to stand 
fully erect.  On range of lumbar motion, he had full 
extension and flexion to approximately 60 degrees.  Dr. S.H. 
indicated that as a result of the veteran's back injury, his 
work tolerance was significantly diminished.  He fatigued 
easily and his standing tolerance was less than 60 minutes 
before his back and right hip began to hurt.  

The June 2006 VA examination report shows the veteran 
complained of mild daily low back pain for which he used pain 
medication.  He complained of moderate decreased motion, and 
mild fatigue, stiffness, and weakness.  He denied that he 
experienced spasms.  He had no limitation on his walking.  
The physical examination revealed a normal posture and gait.  
There was no spine ankylosis, spasm, atrophy, guarding, or 
tenderness of the lumbar spine.  There was mild pain with 
motion and mild weakness of the lumbar spine.  Flare-ups 
occurred with activity, which might last overnight.  The 
veteran avoided lifting certain items which occasionally 
interfered with his job and some of his daily activities, but 
overall, it did not prohibit him from doing most items.  He 
indicated that he missed work about four times a year due to 
his back.  He denied bladder or bowel complaints, and he did 
not experience falls because of his back.  He used no 
assistive devices.   He denied any incapacitating episodes of 
back pain or bedrest prescribed by a physician.  He could 
stand and sit for extended time frames.  He denied any 
numbness or tingling, radiculopathy, or distribution of 
symptoms.  

Forward flexion was to 75 degrees and posterior extension was 
to 30 degrees with lateral flexion and rotation to 30 
degrees, all with mild pain.  Deep tendon reflexes and ankle 
jerks were present, and pulses and sensation were intact in 
both lower extremities on light touch, pinprick, and 
monofilament examination.  There was no muscle wasting or 
muscle loss.  On DeLuca examination, one additional forward 
flexion exercise to 75 degrees revealed mild pain throughout, 
but it did not begin at any specific point.  He had mild 
pain, weakness, and fatigue, but no incoordination.  The 
major functional impact was pain with repetitive use.  The 
examiner maintained that he could not determine additional 
limitation following repetitive use during flare-ups because 
this would be resorting to speculation.  It was noted that 
the veteran's back only minimally interfered with his job and 
his daytime activities.  The examiner provided a diagnosis of 
mechanical low back strain.  Any significant effects on his 
occupation was avoiding lifting certain items.  

A May 2007 VA treatment record showed the veteran complained 
that he experienced low back pain when he bent over and that 
he had low back pain that radiated into the front part of his 
left leg.  The physical examination revealed pain in the 
lumbar back, but there was no loss of sensation in the lower 
extremities, and the range of motion was normal.  Reflexes 
were 1/4 and equal bilaterally.  The examiner noted an 
assessment of lumbar strain with spasm.  

The June 2005, February 2006, and June 2006 examinations show 
the veteran demonstrated forward flexion of the lumbar spine 
greater than 30 degrees (70, 60, and 75 degrees, 
respectively).  The veteran's complaints include flare-ups as 
well as fatigue, weakness, lack of endurance, and lifting 
restrictions, while the VA examination revealed mild pain, 
weakness, and fatigue on range of lumbar motion.  The VA 
examiner also concluded that the veteran's low back 
disability only minimally interfered with his job and his 
usual daily activities.  As noted above, the general rating 
formula provides that with or without symptoms such as pain, 
stiffness, or aching, disability evaluations are assigned 
based on the criteria set forth thereunder.  The veteran's 
low back disability, even with consideration of the foregoing 
factors, does not meet the criteria associated with a 40 
percent rating under the general rating formula with respect 
to the orthopedic manifestations.  

The medical evidence of record also shows that there is no 
neurological impairment associated with the veteran's low 
back disability for which separate service connection may be 
established.  Dr. S.H. reported on no neurological findings 
indicative of neurological impairment with respect to the 
examinations he conducted in June 2005 and February 2006.  
The June 2006 VA examination similarly identified no 
neurological impairment associated with the low back 
disability.  While a May 2007 VA treatment record shows 
thereafter the veteran complained of low back pain that 
radiated to his left leg, the examiner did not clinically 
diagnose any neurological impairment.  The range of motion 
demonstrated is described as normal, and spasms are 
contemplated in a 20 percent rating under the General Rating 
Formula.  Accordingly, the veteran is not entitled to a 
separate compensable evaluation under Diagnostic Code 8520 
for any neurologic manifestations.  

Finally, the veteran does not contend, nor does the medical 
evidence of record show that he experiences incapacitating 
episodes of intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
Thus, the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not for consideration.  

Accordingly, the Board finds that the veteran is not entitled 
to an initial rating in excess of 20 percent.

	4.	Other Considerations

The veteran's service connected left femur, right hip, and 
low back disabilities have not been shown to be manifested by 
greater than the criteria associated with the ratings 
assigned under the designated diagnostic codes during any 
portion of the appeal period.  Accordingly, staged ratings 
are not in order and the assigned ratings are appropriate for 
the entire period of the veteran's appeal.  See Fenderson, 
supra.

The Board has also considered whether the veteran's left 
femur, right hip, and low back disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provided for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Even if an exceptional disability picture were shown, the VA 
examiner noted no more than minimal interference with 
employment due to his service connected conditions, and the 
record fails to show frequent hospitalization for his 
conditions.  Consequently, referral for extraschedular 
consideration is not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.	Service Connection-Depression

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

The veteran contends that he has depression secondary to his 
service-connected disabilities.  

VA treatment records include an April 2005 record that showed 
the veteran reported that he was depressed as he was having 
some "hard times" for which he had been prescribed 
Wellbutrin.  An April 2006 record noted that he indicated he 
had been on Wellbutrin for the past one and a half years.  He 
had been on other antidepressants previously and was seen by 
a psychiatrist "years ago."  The veteran was referred for a 
psychiatric consultation in May 2006.  The veteran reported 
that he had been feeling depressed for "several years now."  
He complained that he had been through a lot of stress and 
that he had had financial problems for the last couple of 
years although things were beginning to turn around.  He 
reported that he had just gone through a divorce.  He also 
indicated that he did not feel happy at work; there was too 
much pressure and stress at his job.  Dr. G.S. provided a 
diagnosis of major depressive disorder on Axis I.  Dr. G.S. 
maintained that the veteran's finances seemed to be the major 
stressor at the current time.  A June 2006 record showed the 
veteran continued to complain of depression.  He had stress 
related to his job and managing his rental property.   He 
reported that he expected to be laid off for three weeks in 
August which would add more financial stress.  Dr. G.S. 
provided a diagnosis of major depression.  A September 2006 
record noted the veteran continued to be under a lot of 
stress due to financial problems, and he continued to be 
diagnosed with major depression.  An October 2006 record 
showed the veteran reported that he was feeling a lot better.  
Work had been steady and his finances had improved which he 
maintained had helped to reduce his stress.  Dr. G.S. 
provided a diagnosis of major depression, improving. 

The December 2006 VA examination report shows the claims file 
was reviewed.  The examiner related that the veteran reported 
on a prior history of psychotherapy for marriage problems 
approximately 15 years ago.  He was placed on psychiatric 
medication at that time.  The veteran reported that he felt 
that he had been depressed for the past "30 years or some or 
probably longer than that."  The veteran discussed financial 
problems associated with his rental properties.  The examiner 
provided a diagnosis of moderate major depressive disorder on 
Axis I.  The examiner noted that the content of Dr. G.S.'s 
notes was not supportive of the veteran's claim that his 
depression was secondary to his service-connected 
disabilities.  The examiner observed that the veteran's main 
report was consistent with depression secondary to financial 
difficulties related to his rental properties.  The examiner 
also noted that the veteran had undergone a divorce.  The 
examiner opined that it was more likely than not that the 
veteran's major depression was related to the nonservice-
related events and not the service-connected disabilities as 
contended by the veteran. 

VA treatment records dated through February 2008 showed 
continued complaints of stress and depression in association 
with financial problems and work as well as additional 
problems relating to a relationship.  The veteran continued 
to be diagnosed with major depression by Dr. G.S.  A June 
2007 record showed the veteran reported that he felt his 
depression had been longstanding since his military service 
but he did not realize what it was until later.  In August 
2007, the veteran reported that his relationship problems and 
financial matters had resolved.  He did not feel he needed to 
continue counseling at this time.  

Based on a review of the claims file and examination of the 
veteran, the VA examiner concluded that it was unlikely that 
the veteran's current major depression was secondary to his 
service-connected disabilities.  The VA examiner's rationale 
is supported by the medical evidence of record detailed 
above.  There is no competent medical opinion to the 
contrary.  While the veteran is competent to describe readily 
observable features or symptoms of injury or illness, he does 
not possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the Board finds that service connection for 
depression as secondary to service-connected disabilities is 
not warranted.   

Notwithstanding the statement the veteran made during the 
course of medical treatment that he felt his depression had 
been longstanding since his military service, the service 
treatment records are absent any complaints or findings of 
depression in service.  Regardless of any symptoms he may 
have experienced then that he now attributes to depression at 
that time, his current depression has been clinically 
attributed to current nonservice-related stressors.  Thus, 
service connection for depression is also not warranted on a 
direct basis.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56 
(1990).

        (CONTINUED ON NEXT PAGE)









ORDER

An initial compensable evaluation for left femur fracture is 
denied.

An initial rating in excess of 20 percent for right hip pain 
and right hip bursitis is denied.

An initial rating in excess of 20 percent for chronic 
musculoligamentous low back pain with chronic right S1 
dysfunction is denied.

Service connection for depression, to include as secondary to 
service connected disabilities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


